Citation Nr: 1437735	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right hand post-operative residuals ("right hand disability").  

2.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches ("headaches").  

3.  Entitlement to an initial compensable rating for diverticulitis.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from October 1991 to August 1999 and from February 2003 to February 2009.  

This matter comes to the Board of Veterans' Appeals from August 2009 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  

The Veteran testified before a RO Decision Review Officer in November 2010.  A transcript of the hearing is included in the claims file.  

A review of the record indicates the Veteran has raised a claim for a wrist disability.  Specifically, at his hearing in November 2010 he stated that he has trouble flexing and bending his right wrist due to his right hand disability.  This claim has not been adjudicated.  As such, this matter is REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The post-operative right hand has been manifested by pain, weakness and limitation of motion.  There is no evidence of involvement of two or more major or minor joint groups, or ankylosis of the thumb, multiple digits or unfavorable ankylosis of multiple digits.  There is also no evidence of a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

2.  The Veteran's chronic migraine headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  The Veteran's diverticulitis is characterized by pain, nausea, constipation and abdominal distention.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a post-operative right hand disability based on arthritis with painful motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

2.  The criteria for an initial rating of 50 percent for chronic tension headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2013).   

3.  The criteria for an evaluation of 10 percent, but no more, for diverticulitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114, Diagnostic Code 7327-7301 (2013).


REASONS AND BASES FOR FINDINGSAND CONCLUSIONS

Increase Ratings 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45. 

Hand Disability 

The Veteran has been assigned an initial compensable evaluation of 10 percent for his right hand disability under the diagnostic criteria for degenerative arthritis under Diagnostic Code 5010.  Diagnostic Code 5010 mandates the claim be evaluated as degenerative arthritis, under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case Diagnostic Codes 5216-5230.  

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.

The Veteran suffered a right hand injury in 2006 due to a fall that fractured his right hand.  He underwent an open reduction, internal fixation surgery and pins were placed in his hand.  In 2007, the Veteran underwent another surgery to have the hardware removed.  The entire hand is affected including the thumb.  

Under Diagnostic Code 5228, thumb, limitation of motion: with a gap of more than two inches (5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is given a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  With a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is given a 10 percent rating.  Id.  With a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is given a non-compensable rating.  Id.  

For limitation of motion in the index or long finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, a noncompensable rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5229. However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the palm crease, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted. Id. 

Any limitation of motion of the ring or little finger warrants a noncompensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 provide applicable ratings for single or multiple digits when unfavorable or favorable ankylosis are present. The Board notes, however, that at no time has the Veteran been shown to have any ankylosis in his digits, nor has he ever asserted that he has.  These Diagnostic Codes are therefore not applicable to the current issue.

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his hand disability.  He specifically asserts that he suffers from pain, limited motion, deformity, weakness, and stiffness.  The Veteran was afforded a VA examination of the hand in December 2010.  At the examination, it was determined that there was an overall decrease in hand strength and dexterity.  The Veteran stated at the examination that he suffers from weekly flare-ups that can last up to 3 to 7 days and the associated pain is severe.  He stated that his hand hurts every day.  

Turning to the range of motion outcomes during this examination: index finger was normal to 0 degrees for the DIP joint, PIP joint and MP joint and there was no gap between the index finger and proximal transverse crease of hand on maximal flexion of finger; and there was no objective evidence of pain or additional limitation of motion after repetitive testing.  For the long finger was normal to 0 degrees for the DIP joint, PIP joint and MP joint and there was no gap between the index finger and proximal transverse crease of hand on maximal flexion of finger; and there was no objective evidence of pain or additional limitation of motion after repetitive testing.  The ring finger did show objective evidence of pain on active motion and limitation on motion, including objective evidence of pain following repetitive motion and additional limitation of motion due to pain.  The little finger did show objective evidence of pain on active motion and limitation on motion, including objective evidence of pain following repetitive motion and additional limitation of motion due to pain.  For the thumb, there was no gap between the right thumb pad and the fingers and no objective evidence of pain, and there was no objective evidence of pain following repetitive motion testing.  

There was no evidence of amputation of a digit or part of a digit.  No evidence of ankylosis of one or more digits.  No evidence of deformity of one or more digits.  There was no evidence of decreased strength for pushing, puling and twisting.  There was no evidence of decreased dexterity for twisting, probing, writing, touching and expression.  The examiner did note that the right ring finger and little finger had decreased grip strength.  

X-ray results from this examination revealed 1.8 cm surgical pin through the right hamate bone, but negative for fracture or dislocation.  All the joints spaces were shown to be intact.  The impression was no ocute osseous abnormality or significant degenerative change.  

In June 2014, the Veteran underwent another VA examination to determine the severity of his right hand disability.  At this examination, the Veteran reported that his symptoms are getting worse.  The Veteran complained that shaking hands, opening doors are difficult and that if hits his hand on something, the hand is "pretty much done for the day".  He states that he can only write for a few minutes at a time, he does not open jars with his right and he does not lift or pull anything with his right hand.  He also states that it is becoming impossible for him to type on a keyboard.  He is not able to do push-ups or pull ups, clap his hands together or fire a weapon.  Lastly, he has no grip strength or torque in his right hand, and the vibrations from pushing the lawnmower causes numbness in his hand.  

Upon examination, it was noted that there is no gap between the thumb pad and the fingers.  There was evidence of a gap between all fingertips and the transverse crease of the palm of less than 1 inch (2.5 cm) which affected all fingers.  Painful motion began at a gap of 1 inch (2.5 cm) or more.  There was no evidence of limitation of extension or evidence of painful motion of the index or long finger.  

Range of motion testing revealed that the Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation of motion for any fingers posttest.  There was evidence of a gap of less than 1 inch (2.5 cm) between all fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  The examiner noted that the Veteran experienced functional loss, functional impairment or additional limitation of range of motion of all the fingers after repetitive use, but no loss of range of motion after repetitive use.  The examiner noted that the Veteran had less movement than normal after repetitive use for all the fingers.  Weakened movement on the right little finger and the ring finger.  Pain on movement on all the fingers.  The Veteran was able to oppose thumb on right hand but weakened movement in ring and little finger.  Reports of pain with flexion of all fingers in the right hand.  He also had tenderness or pain due to palpation for joints or soft tissue, including his thumb and fingers.  His muscle strength in his hand was rated a 4/5, but there was no evidence of ankylosis of the thumb or fingers.  

X-ray results showed post pinning of the hamate bone.  The pin was unchanged and there were no signs of osteoarthritis.  The remaining bones and joints in the hand are normal without secondary osteoarthritis or other abnormalities.  

The Veteran states that the functional impact of his disability is consist of having to write and type a lot at work.  He also has to use a lot of equipment used for heaving lifting that requires the use of two hands.  He has to meet and shake many hands during the course of the day as well as turn many doorknobs, all which are tremendously difficult.  

Based on this evidence, the Board finds that an initial rating in excess of 10 percent, is not warranted for post-operative residuals of a right hand injury.  The VA examiners found limitation of motion and objective evidence of painful motion, as well as decreased strength in his right hand.  It was also noted that the Veteran has decreased functionality of the right hand.  However, the Veteran is not entitled to a higher rating under Diagnostic Code 5010 because the body part at issue involves only one group of minor joints. 38 C.F.R. § 4.45(f).  To meet the criteria for a rating of 20 percent, there must be X-ray evidence of involvement of 2 or more major joints or minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  In order for the Veteran to receive a higher rating under Diagnostic Code 5003, he would have to have limitation of motion of the thumb, which there is no evidence of on either examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Lastly, for the Veteran to receive a higher rating under Diagnostic Codes 5216-5227 there would have to be evidence of ankylosis of individual digits, favorable ankylosis, or unfavorable ankylosis.  Neither of the examiners noted ankylosis of any type during the Veteran's examinations and the Veteran has not stated that he believes that he has ankylosis.  

While the Veteran has consistently described painful motion and decreased hand strength, the evidence does not reflect that the pain and decreased strength result in functional loss akin to the loss contemplated by the higher ratings.  In other words, there is no evidence that suggests the pain and other symptoms result in loss that more nearly approximates the symptoms one would have with ankyloses of the fingers.  38 C.F.R. §§ 4.45, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Significantly, the VA examiners conducted repetitive testing to assess the functional loss from symptoms such as pain, repetition, fatigability, incoordination, lack of endurance or flare-ups, but while there was some additional limitation in motion in some of the fingers, the Veteran still retained motion of the fingers.

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

Here, the rating that has been assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's reports of pain, weakness and reduced functionality in the right hand are the basis for the assignment of the 10 percent rating.  There is no evidence of unusual disability beyond these symptoms.  The Veteran has complained that he has difficulty completing certain tasks at work because his hand is easily fatigued.  However, the Veteran has not reported that he has had to miss work because of his hand disability.  All of the symptoms that the Veteran has complained of are fully contemplated by the Diagnostic criteria.  The record does not show that the Veteran has required any hospitalization or significant treatment for his residuals of a right hand injury during the period on appeal.  The assigned evaluation is, therefore, adequate.  See Thun, 22 Vet. App. 111.  Consequently, referral for extraschedular consideration is not warranted.

Based on the foregoing, the Board finds that the Veteran does meet the criteria for an initial rating of 10 percent, but no higher, for residuals of a right hand injury. There is no basis or alternate rating criteria by which the Veteran's residuals of a right hand injury can be assigned a rating in excess of 10 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Migraine Headaches 

The Veteran is service connected for Migraine headaches, rated under Diagnostic Code 8100.  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months. A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability. 

The Veteran underwent a VA examination for his headaches in April 2009.  At this examination, the Veteran complained of headaches that he had been experiencing since 1992 that had become progressively worse.  He stated that they are bitemporal in location.  He has aura of scintillation, nausea, vomiting, photophobia, phonophobia, and these headaches last hours or days.  He also has a chronic daily headache that is bitemporal in location and worsened by stress.  At this time, the Veteran was not using any medication to control his headaches, but that he used one in the past that did not alleviate his symptoms.  

The Veteran stated that he gets headaches 2 to 3 per month that are prostrating and last for hours.  The examiner stated that the Veteran most likely has a combination of headache disorders.  He has a chronic daily type of headache that may be worsened by medication overuse.  In addition, he suffers from migraine-type attacks 3 to 4 times per month that are completely incapacitating for him and last for hours to days.  He is not currently employed but his migraines would be likely to cause him trouble, loss time at work if he were employed.  

In September 2009, presented at the VA for a follow up on his headaches.  He reported them to be bi-temporal in location.  He has aura of scintillation.  He stated that his headaches are daily and then he also has migraine headaches as well.  He is now treating his headaches with over the counter Aleve, along with Prilosec and Vicodin.  He stated that stress makes the headaches worse.  The examiner stated that the Veteran appears to have combination of headaches, and chronic daily use of short-acting Vicodin is likely making headaches worse.  The examiner started him on Gabapentin and Naproxen.

In November 2009, the Veteran presented to the Neurology Headache Clinic at the VA.  He reported bad headaches 1-2 per week, that are incapacitating and "control his life".  He reported the intensity to be severe with nausea, vomiting, as well as sensitivity to light, sound and smell.  He mentioned marked allodynia holocephalic, but denied aura at this time.  He denied most neurological symptoms with the exception of blurred vision and dizziness.  He reported that missed two days of work in the last 3 months and 8 partial days missed.  At this time, he was still taking Vicodin 2-3 times per day, over the counter Aleve and Neurontin 300.  At the end of the examination, the Veteran was diagnosed with chronic daily headaches, migraine without aura, but with marked allodynia.  

In January 2010, the Veteran reported to the Neurology Headache Clinic.  He returned for medication management of chronic headaches.  At this time, the Veteran was taking Neurontin and Midrin, but he found the injections to be very painful.  The Veteran stated that his headaches remain unchanged to somewhat worse.  The frequency was daily to near daily.  He reported that had not missed any full days from work, but had missed 3-5 partial days in one month.  The examiner changed is prescription from Neurontin and Zomig to Imitrex and Reglan.  

In July 2010, the Veteran reported to the Neurology Headache Clinic.  Veteran reported that his headaches were worse, nearly daily headaches with a bad one at least once a week.  He stated that Imitrex was making headache worse.  The intensity was moderate to severe.  The examiner continued the diagnosis of chronic daily headaches and chronic migraine headaches.   

In December 2010, the Veteran underwent a VA examination for his headaches.  At this time, his current treatment consisted of Topiramate and Eletripan.  An MRI of brain was normal.  No acute intracranial abnormalities identified.  No evidence of intracranial hemorrhage, mass or acute infarction.  He was diagnosed with migraine headaches.  He reported at this time increased tardiness and absenteeism at work, as well as decreased concentration and pain.  The Veteran reported that he gets migraines 2 to 3 times per month and most attacks are prostrating.  The usual duration of his migraines is longer than two days.  

On the Veteran's notice of disagreement filed in September 2009, he stated that when the examiner asked if he missed work, he stated that he misses a considerable amount of work, but his employer allows him to make up the time off duty.  He states that he has 5-6 prostrating migraine attacks once a month and that his headaches have not been responsive to medication and causes him economic problems.  

The Veteran testified at a RO hearing in November 2010 before a decision review officer.  At this hearing, he stated that his normal work hours are 7 am-3pm, but that due to his migraine headaches he is forced to miss work and make up those hours outside of his normal working hours.  He stated that his employer is very understanding.  This occurs up to 2 -3 times per month, and in bad months, it can be up to 2-3 per week.  On certain occasions, he has to take vacation or sick leave when his headaches come on.  He also states that his headaches dictate what he and family can do on a daily basis.  

After a thorough analysis of the record, the Board finds that an initial 50 percent evaluation is warranted, based on the benefit-of-the-doubt doctrine.  The records reflect the Veteran reported constant daily headaches, noise, smell and light sensitivity, accompanied by nausea and vomiting.  Further, the record states that many if not all the migraine headaches are "prostrating."  The Veteran suffers from daily headaches as well as migraine headaches several times per week.  The Veteran frequently sought treatment for the headaches and has tried several different types of medications, all being ineffective in controlling his symptoms.  Throughout the appeal period, he described daily headaches lasting several hours or even days.  He reports that he has a very sympathetic employer that allows him to miss hours at work and make them up during non-work hours.  On many occasions, he reports that he has had to use vacation and sick leave on days that he could not work.  The Board also notes the Veteran's spouse's statements during the hearing attesting to the Veteran's inability to function. 

Therefore resolving all doubt in favor of the Veteran, the Board finds the evidence more nearly approximates a finding that the Veteran's headaches are prostrating and result in severe economic inadaptability.  Accordingly, an initial 50 percent evaluation for headaches is granted.  38 C.F.R. § 4.3; Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  In the present case, the Veteran's symptoms are chronic daily headaches, and migraine headaches several times per month, severe enough to require him to take days or hours off from work accompanied by photophobia, phonophobia, nausea and vomiting.  The headaches were noted to interfere with the Veteran's daily activities and ability to function at work.  The currently assigned Diagnostic Code considers very frequent prostrating, prolonged attacks, and expressly considers the effect of the headache being severe economic inadaptability.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.

Diverticulitis 

The Veteran contends that he is entitled to an initial compensable rating for his service-connected diverticulitis.  In August 2009, the RO granted service connection for diverticulitis and granted a noncompensable rating.  The Veteran is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7327-7301.  The Veteran disagreed with this decision and requested an increased rating.  

Diverticulitis is rated as irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or ulcerative colitis (Diagnostic Code 7323), depending on the predominant disability picture.  See 38 C.F.R. § 4.114, Diagnostic Code 7327.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7319, moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Id.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  Id. 

Under Diagnostic Code 7301, moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling. Id.  Moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain are rated 30 percent disabling.  Id. Severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  Id.  The Note associated with Diagnostic Code 7301 states that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id. 

Under Diagnostic Code 7323, moderate ulcerative colitis, with infrequent exacerbations, is rated 10 percent disabling.  Id.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Id.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Id.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  Id. 

The Veteran underwent a VA examination for his diverticulitis in December 2010.  The Veteran had complaints of intestinal pain in the lower left quadrant several times per week lasting several minutes.  The examiner stated that the Veteran had no episodes of abdominal colic, nausea, vomiting and abdominal distention, consistent with partial bowel obstruction.  

The Veteran submitted a notice of disagreement in September 2009 stating that he had abdominal pain, nausea, constipation and abdominal distention.  

In November 2010, the Veteran and his wife testified at a RO hearing before a decision review officer.  At this hearing, the Veteran stated that once the pain was so severe that he had to go to the hospital.  At that time, he was told he needed to incorporate some lifestyle changes.  He had to make changes to his diet and stop smoking.  He is not able to eat any foods with seeds, he does not drink anything with carbonation, and he cannot have any nuts.  He noted that the change in lifestyle and diet did help, but he still has pain on a regular basis.  

Based on the evidence of record, the Board has determined that the Veteran's diverticulitis most nearly approximates the criteria for a 10 percent evaluation under the criteria for peritoneal adhesions.  The Veteran is currently service connected for esophageal disease with the primary symptoms being reflex disturbances.  The Veteran also testified that he has been to the hospital due the pain from his diverticulitis.  He has complaints of pain, nausea, constipation, and abdominal distention.  He is also on a special diet to control his symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 7301.  Assignment of the next-higher 30 percent rating is not warranted as the record does not show symptoms of partial obstruction with delayed motility of barium meal.  See id.  Moreover, higher evaluations are not available under Diagnostic Codes 7319 and 7323 as the Veteran's symptoms do not include near-constant abdominal distress or frequent exacerbations of ulcerative colitis.  38 C.F.R. § 4.114.  Thus, the Board determines based on the benefit-of-the-doubt doctrine the assignment of an initial rating of 10 percent, but not greater, for the Veteran's diverticulitis is warranted.  38 C.F.R. § 4.7.

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  In the present case, the Veteran's symptoms are pain, nausea, constipation and abdominal distention.  In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in March 2009, April 2009, November 2010, and June 2014 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012). 

The Veteran was provided a VA examination in June 2014 and December 2010 for his hand disability, a December 2010 VA examination for his diverticulitis; a December 2010 and April 2009 VA examinations for his migraine headaches, which are all adequate for the purposes of determining the current severity of the Veteran's disabilities as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a July 2014 supplemental statement of the case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial rating in excess of 10 percent for right hand post-operative residuals is denied. 

Entitlement to an initial rating of 50 percent for migraine headaches is granted. 

Entitlement to an initial rating of 10 percent but not more for diverticulitis is granted.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


